

117 HR 5552 IH: Lead Poisoning Prevention Act of 2021
U.S. House of Representatives
2021-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5552IN THE HOUSE OF REPRESENTATIVESOctober 12, 2021Mr. Walberg (for himself and Mr. Tonko) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title III of the Public Health Service Act to reauthorize certain programs with respect to lead poisoning, and for other purposes.1.Short titleThis Act may be cited as the Lead Poisoning Prevention Act of 2021.2.Screenings, referrals, and education regarding lead poisoningSection 317A(l)(1) of the Public Health Service Act (42 U.S.C. 247b–1(l)(1)) is amended by striking $40,000,000 for fiscal year 1993, and such sums as may be necessary for each of the fiscal years 1994 through 2005 and inserting $46,000,000 for each of fiscal years 2022 through 2026.3.Grants for lead poisoning related activitiesSection 317O of the Public Health Service Act (42 U.S.C. 247b–16) is amended by striking such sums as may be necessary for each of the fiscal years 2001 through 2005 and inserting $17,000,000 for each of fiscal years 2022 through 2026.4.Advisory Committee on Childhood Lead Poisoning PreventionSection 317B(a)(2) of the Public Health Service Act (42 U.S.C. 247b–3(a)(2)) is amended to read as follows:(2)Advisory Committee on Childhood Lead Poisoning Prevention(A)In generalThe Secretary may establish a council to be known as the Advisory Committee on Childhood Lead Poisoning Prevention (in this paragraph referred to as the Advisory Committee).(B)CompositionThe Advisory Committee shall include the following members (or their designee):(i)The Secretary, who shall serve as the chair of the Advisory Committee.(ii)The Director of the Centers for Disease Control and Prevention.(iii)The Director of the National Institutes of Health.(iv)The Secretary of Housing and Urban Development.(v)The Administrator of the Environmental Protection Agency.(vi)Representatives of any other Federal agency, as the Secretary determines appropriate.(C)DutiesThe Advisory Committee shall—(i)coordinate the efforts of Federal agencies to prevent childhood lead poisoning;(ii)review and report regularly to the Congress and the public on childhood lead poisoning prevention practices;(iii)recommend to the relevant Federal agencies improvements in national childhood lead poisoning prevention efforts; and(iv)develop recommendations to State, local, Tribal, and territorial health departments for the prevention and control of childhood lead poisoning..